                         1   MEYER LAW GROUP LLP
                              A Limited Liability Partnership
                         2   BRENT D. MEYER, Cal. Bar No. 266152
                         3   268 Bush Street #3639
                             San Francisco, California 94104
                         4   Telephone: (415) 765-1588
                             Facsimile: (415) 762-5277
                         5   Email:      brent@meyerllp.com
                         6
                             Attorneys for Plan Proponent
                         7   DALE GARDNER and
                             MELISSA GARDNER
                         8
                         9                                  UNITED STATES BANKRUPTCY COURT
                    10                                       NORTHERN DISTRICT OF CALIFORNIA
                    11                                                    SAN JOSE DIVISION
                    12
                             In re                                                       BK Case No.: 20-50469-SLJ
                    13
                             MORDECHAI KOKA,                                             Chapter 11
                    14
                    15                                                                   NOTICE OF TECHNICAL
                                               Debtor in Possession.                     MODIFICATIONS TO THE JOINT
                    16                                                                   PROPOSED COMBINED PLAN OF
                    17                                                                   REORGANIZATION AND DISCLOSURE
                                                                                         STATEMENT (JULY 20, 2021)
                    18
                                                                                         Date:
                    19                                                                   Time:
                    20                                                                   Location:        Telephonic / Videoconference1
                                                                                         Judge:           Hon. Stephen L. Johnson
                    21
                    22
                    23
                    24                1
                                        Paragraph 10 of General Order 38 (Seventh Amended) provides that “[u]nless otherwise ordered by the
                             presiding judge, all notices of any motion or application filed with the court and served on any party which sets a
                    25       hearing date for the motion or application must state that the hearing will not be conducted in the presiding judge’s
                             courtroom but instead will be conducted by telephone or video, and include the following language: ‘All interested
                    26       parties should consult the Bankruptcy Court’s website at www.canb.uscourts.gov for information about court
                             operations during the COVID-19 pandemic. The Bankruptcy Court’s website provides information regarding how
                    27       to arrange a telephonic or video appearance. If you have any questions regarding how to appear at a court hearing,
                             you may contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature on the
                    28       Bankruptcy Court’s website.’” See https://www.canb.uscourts.gov/sites/default/files/generalorders/Seventh
                             GO38.pdf.

                              BK CASE NO. 20-50469-SLJ
                                                                                   -1-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       NOTICE OF TECHNICAL MODIFICATIONS TO THE JOINT PROPOSED COMBINED PLAN OF REORGANIZATION AND
SAN FRANCISCO CA 94104
www.meyerllp.com Case: 20-50469      Doc# 231
                        DISCLOSURE STATEMENT (JULY Filed:
                                                   20, 2021) 09/01/21                Entered: 09/01/21 16:07:09              Page 1 of
                                                                  26
                         1          TO:      THE HONORABLE STEPHEN L. JOHNSON, ALL PARTIES IN
                         2   INTEREST, AND COUNSEL OF RECORD (IF ANY):
                         3          PLEASE TAKE NOTICE that attached as Exhibit A are proposed technical
                         4   corrections to the Joint Proposed Combined Plan of Reorganization and Disclosure Statement
                         5   (July 20, 2021) [Dkt. No. 193] (the “Proposed Plan”), which are consistent with the recent
                         6   amendments to the Bankruptcy Petition, Schedules, and Statement of Financial Affairs [Dkt.
                         7   No. 229] recently filed by Debtor in the above-captioned matter.
                         8          In the event that the Court approves the Disclosure Statement set forth in the Proposed
                         9   Plan at the hearing on September 2, 2021, then the Plan Proponents anticipate incorporating each
                    10       of those technical corrections set forth in Exhibit A, along with all other amendments (if any)
                    11       that this Court may require at the hearing, in the final version of the Proposed Plan that would be
                    12       filed and served for purposes of confirmation.
                    13
                    14       Dated: September 1, 2021                            MEYER LAW GROUP, LLP
                    15
                                                                                 By: /s/ BRENT D. MEYER
                    16
                                                                                    Brent D. Meyer
                    17                                                              Attorneys for Plan Proponent
                                                                                    DALE GARDNER and
                    18                                                              MELISSA GARDNER
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28


                             BK CASE NO. 20-50469-SLJ
                                                                          -2-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       NOTICE OF TECHNICAL MODIFICATIONS TO THE JOINT PROPOSED COMBINED PLAN OF REORGANIZATION AND
SAN FRANCISCO CA 94104
www.meyerllp.com Case: 20-50469      Doc# 231
                        DISCLOSURE STATEMENT (JULY Filed:
                                                   20, 2021) 09/01/21         Entered: 09/01/21 16:07:09     Page 2 of
                                                                  26
  !
       EXHIBIT A




Case: 20-50469   Doc# 231   Filed: 09/01/21   Entered: 09/01/21 16:07:09   Page 3 of
                                        26
                    United States Bankruptcy Court
                   Northern District of California


In re:                                       Case No. 20-50469-SLJ

MORDECHAI KOKA                               Chapter 11

________________________/

         MORDECHAI KOKA, DALE GARDNER AND MELISSA GARDNER’S
           JOINT PROPOSED COMBINED PLAN OF REORGANIZATION
                      AND DISCLOSURE STATEMENT
                         (September 1, 2021)                                    Deleted: July
                                                                                Deleted: 20
INTRODUCTION

     This is debtor Mordechai Koka (”Debtor”) and creditors Dale
Gardner and Melissa Gardner’s (collectively, the “Plan
Proponent”) Joint Combined Chapter 11 Plan of Reorganization and
Disclosure Statement (“Plan”). The Plan identifies each known
creditor by name and describes how each claim will be treated if
the Plan is confirmed.

     Part 1 contains the treatment of creditors with secured
claims; Part 2 contains the treatment of general unsecured
creditors. Taxes and other priority claims would be paid in
full, as shown in Part 3.

     Most creditors (those in impaired classes) are entitled to
vote on confirmation of the Plan. Completed ballots must be
received by the Plan Proponent’s counsel, and objections to
confirmation must be filed and served, no later than [date]. The
court will hold a hearing on confirmation of the Plan on [date]
at [time].

     Attached to the Plan are exhibits containing financial
information that may help you decide how to vote and whether to
object to confirmation. Exhibit 1 includes background
information regarding Debtor and the events that led to the
filing of the bankruptcy petition and describes significant
events that have occurred during this Chapter 11 case. Exhibit 2
contains an analysis of how much creditors would likely receive
in a Chapter 7 liquidation. Exhibit 3 shows monthly income and
expenses for the estate. Exhibit 4 describes how much the Debtor
is required to pay on the effective date of the plan. Exhibit 5
                                                                                Deleted: July 20


Individual Chapter 11
Combined Plan & Disclosure Statement                       (Version: 7/30/12)
September 2, 2021                    -1-




   Case: 20-50469        Doc# 231      Filed: 09/01/21    Entered: 09/01/21 16:07:09               Page 4 of
                                                   26
shows the monthly income and expenses related to each investment
property. Exhibit 6 provides additional terms governing the Plan
and the means of effectuating the Plan.

     Whether the Plan is confirmed is subject to complex legal
rules that cannot be fully described here. You are strongly
encouraged to read the Plan carefully and to consult an attorney
to help you determine how to vote and whether to object to
confirmation of the Plan.

     If the Plan is confirmed, the payments promised in the Plan
constitute new contractual obligations that replace Debtor’s pre-
confirmation debts. Creditors may not seize their collateral or
enforce their pre-confirmation debts so long as Debtor performs
all obligations under the Plan. If Debtor defaults in performing
Plan obligations, any creditor can file a motion to have the case
dismissed or converted to a Chapter 7 liquidation, or enforce
their non-bankruptcy rights. Debtor will be discharged from all
pre-confirmation debts (with certain exceptions) if Debtor makes
all Plan payments. Enforcement of the Plan, discharge of Debtor,
and creditors’ remedies if Debtor defaults are described in
detail in Parts 5 and 6 of the Plan.

PART 1: TREATMENT OF SECURED CREDITORS

Property to be Sold.
Class                        1(A)
Name of Creditor             Deutsche Bank National Trust Company, as
                             Indenture Trustee for the Impac CMB Trust
                             Series 2007-A
Collateral                   1702 Paru Street (1st DOT)
                             Alameda, California 94501
Amount Due                   $824,534.99
Monthly Payment              $4,662.02
Value of Collateral          $1,750,000 (estimate)                                Deleted: 650



Class                        1(B)
Name of Creditor             Citibank West, FSB
Collateral                   1702 Paru Street (2nd DOT)
                             Alameda, California 94501
Amount Due                   $153,000.00
Monthly Payment              $0.00
Value of Collateral          $1,750,000 (estimate)                                Deleted: 650

                                                                                  Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                         (Version: 7/30/12)
September 2, 2021                    -2-




   Case: 20-50469        Doc# 231        Filed: 09/01/21    Entered: 09/01/21 16:07:09               Page 5 of
                                                     26
     Debtor will sell the above collateral within 90 days of the
Effective Date, paying secured creditors from the proceeds of the
sale. Debtor will file a motion for approval of any such sale on
28 days notice to lien holders. Unless the court orders
otherwise, a lienholder whose lien is not in bona fide dispute
may credit bid the amount of its lien at the sale. Any
deficiency claim is a general unsecured claim treated in Part 2.

     Debtor will make the above monthly payments pending the
closing of the sale, due the 15th day of the month, starting in
the month following the Effective Date.

     On April 27, 2020, Debtor and Class 1(A) Claimant Deutsche
Bank National Trust Company, as Indenture Trustee for the Impac
CMB Trust Series 2007-A (“Deutsche Bank”) entered into a
Stipulation for Plan Treatment on First Lien Secured by Real
Property Located at 1702 Paru Street, Alameda, CA 94501 (the
“Deutsche Bank Stipulation”) [Dkt. No. 38], with respect to the
treatment of the Class 1(A) claim of Deutsche Bank, which is
incorporated herein by reference. Further, the terms and
conditions of the Deutsche Bank Stipulation shall govern,
supersede, and replace any inconsistent or contrary provision set
forth in the Plan.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). These secured claims are
impaired and are entitled to vote on confirmation of the Plan.

Debtor to Make Regular Payments and Pay Arrears Over Time.
Class                         1(C)
Name of Creditor              HSBC Bank USA, National Association as
                              Trustee for Merrill Lynch Mortgage Investors,
                              Inc., Mortgage Pass-Through Certificates,
                              MANA Series 2007-AF1
Collateral                    858 Acalanes Road (1st DOT)
                              Lafayette, California 94549
Regular Monthly Payment       $5,238.29
Estimated Arrears             $428,325.78
Interest Rate of Arrears      0.00%
Monthly Payment on Arrears    Single lump-sum payment due on or before 180
                              days after the Effective Date from a new loan
                              commitment or sale of the property.




                                                                                   Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                          (Version: 7/30/12)
September 2, 2021                    -3-




   Case: 20-50469          Doc# 231       Filed: 09/01/21    Entered: 09/01/21 16:07:09               Page 6 of
                                                      26
     Debtor will pay the entire amount contractually due by
making all post-confirmation regular monthly payments, and by
paying all pre-confirmation arrears (including attorneys fees and
late charges) with interest in one (1) payment, due 180 days
after the Effective Date on the above secured claims. To the
extent arrears are determined to be other than as shown above,
appropriate adjustments will be made in the amount. Creditors in
these classes shall retain their interest in the collateral until
paid in full.

     To the extent that Debtor is unable to obtain a loan
commitment or other funds sufficient to pay all the outstanding
arrears in full within 90 days after the Effective Date, then
Debtor shall promptly list, market, and sell the real property
commonly known as 858 Acalanes Road, Lafayette, California 94549
to pay the creditors in this class in full, and escrow for such
sale shall close no later than 180 days after the Effective Date.
Unless the court orders otherwise, a lienholder whose lien is not
in bona fide dispute may credit bid the amount of its lien at the
sale. Any deficiency claim is a general unsecured claim treated
in Part 2.

     Creditors in these classes may not repossess or dispose of
their collateral so long as Debtor is not in material default
under the Plan (defined in Part 6(c)). These secured claims are
impaired and entitled to vote on confirmation of the Plan.

PART 2: TREATMENT OF GENERAL UNSECURED CREDITORS

Class 2(a).    Small Claims.
Name of Creditor                  Amount of Claim          Amount to be Paid
CBA Collection Bureau                      $   2,530.00          $     1,000.00
Citi Visa (Costco)                         $   4,490.00          $     1,000.00
Credit Collection                          $     193.00          $       193.00
Franchise Tax Board                        $     399.51          $       399.51
Houzz                                      $   2,000.00          $     1,000.00
Sales Force                                $   7,000.00          $     1,000.00
United Site Services                       $   7,000.00          $     1,000.00
TOTAL                                      $   23,612.51         $     5,592.51


     This class includes any creditor whose allowed claim is
$7,000.00 or less, and any creditor in Class 2(b) whose allowed
claim is larger than $7,000.00 but agrees to reduce its claim to
$7,000.00. Each creditor will receive on the Effective Date of                      Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                           (Version: 7/30/12)
September 2, 2021                    -4-




   Case: 20-50469        Doc# 231      Filed: 09/01/21        Entered: 09/01/21 16:07:09               Page 7 of
                                                   26
the Plan a single payment equal to the lesser of 100.00% of its
allowed claim or $1,000.00.

     Creditors in this class may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 6(c)). Claimants in this class are
impaired and are entitled to vote on confirmation of the Plan,
unless their claims are paid in full with interest on the
Effective Date of the Plan.

Class 2(b). General Unsecured Claims.
Name of Creditor          Amount of     Disputed   Effective          Estimated
                            Claim          Y/N        Date          Total Amount
                                                    Payment          to be Paid

Jeff Hanna            $     84,941.50      N       $   1,477.85      $    34,539.33
Amalia Hanna
Allan Hulgan          $     54,400.00      N       $    946.47       $    22,120.40
Nicole Hulgan
Daniel Morgan         $    100,682.36      N       $   1,751.71      $    40,939.96
Thanh-Tam Morgan
Mai T. Hoang          $     18,125.00      N       $    315.35       $     7,370.08
Dale Gardner          $ 1,285,810.91       N       $ 22,371.06       $   522,842.82
Melissa Gardner
TOTAL                 $ 1,543,959.77       -       $ 26,862.44       $   627,812.59

     Allowed claims of general unsecured creditors (including
allowed claims of creditors whose executory contracts or
unexpired leases are being rejected under this Plan) shall be
paid as follows:

     Pot Plan. All creditors in this class will receive a pro-
     rata distribution, based on the allowed amount of their
     claim, of all proceeds of sale from real property commonly
     known as: (a) 3190 Vichy Avenue, Napa, California 94558 and
     (b) 1702 Paru Street, Alameda, California 94501, after
     payment in full of: (i) all secured claims provided for in
     Part 1; (ii) all reasonable and customary costs, fees, and
     other charges incurred by Debtor from liquidating property
     under this Plan or from property previously liquidated by
     Debtor (not including capital gains taxes); (iii) all claims
     provided for in Class 2(a); (iv) all administrative claims
     provided for in Part 3(a)-(c); and (v) any withdrawals or
     distributions previously ordered by the Court from the net
     proceeds of sale from the Vichey Property.
                                                                                       Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                              (Version: 7/30/12)
September 2, 2021                    -5-




   Case: 20-50469         Doc# 231       Filed: 09/01/21       Entered: 09/01/21 16:07:09                 Page 8 of
                                                     26
     Creditors in this class may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 6(c)). This class is impaired and is
entitled to vote on confirmation of the Plan. Debtor has
indicated above whether a particular claim is disputed.

PART 3: TREATMENT OF PRIORITY AND ADMINISTRATIVE CLAIMS
(a) Professional Fees. Debtor will pay the following
professional fees in full on the Effective Date or upon approval
by the court, whichever is later.

 Name and Role of Professional                         Estimated Amount
 Farsad Law Office, P.C. (Former Counsel for Debtor)              $   5,000.00
 The Fuller Law Firm, P.C. (Counsel for Debtor)                   $ 30,000.00
 Christopher Hayes (Former Sub-Chapter V Trustee)                 $ 9 ,717.00


     Professionals may not take collection action against Debtor
so long as Debtor is not in material default under the Plan
(defined in Part 6(c)). Estate professionals are not entitled to
vote on confirmation of the Plan.

(b) Other Administrative Claims. Debtor will pay other allowed
claims entitled to priority under section 503(b) in full on the
Effective Date or upon approval by the court, whichever is later;
except expenses incurred in the ordinary course of Debtor’s
business or financial affairs, which shall be paid when normally
due and payable (these creditors are not listed below). All fees
payable to the United States Trustee as of confirmation will be
paid on the Effective Date; post-confirmation fees to the United
States Trustee will be paid when due.

     Administrative Creditors may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 6(c)). Administrative claimants are
not entitled to vote on confirmation of the Plan.

 Name of Administrative Creditor                        Estimated Amount of
                                                        Claim
 Meyer Law Group, LLP (Counsel for Plan Proponent)1                $ 25,000.00




      1 In conjunction with confirmation of the Plan, Meyer Law Group, LLP

will file a motion for a substantial contribution pursuant to 11 U.S.C.
§§ 503(b)(3)(D) and (b)(4) prior to receiving any funds from Debtor.
                                                                                    Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                           (Version: 7/30/12)
September 2, 2021                    -6-




   Case: 20-50469        Doc# 231       Filed: 09/01/21       Entered: 09/01/21 16:07:09               Page 9 of
                                                    26
(c) Tax Claims. Debtor will pay allowed claims entitled to
priority under section 507(a)(8) in full on the Effective Date,
with interest (at the non-bankruptcy statutory interest rate). To
the extent amounts owed are determined to be other than as shown
below, appropriate adjustments will be made in the amount of the
Effective Date payment.

     Priority tax creditors may not take any collection action
against Debtor so long as Debtor is not in material default under
the Plan (defined in Part 6(c)). Priority tax claimants are not
entitled to vote on confirmation of the Plan.

 Name of Creditor             Estimated    Statutory      Payment      Number of
                              Amount of    Interest       Amount       Payments
                              Claim        Rate
 Internal Revenue Service     $ 1,670.00          3.00%   $ 1,670.00         12
 Franchise Tax Board          $ 1,598.05          3.00%   $ 1,598.05         12


(d) Priority Security Deposits. Debtor will pay allowed claims
entitled to priority under section 507(a)(7) after the creditor
surrenders possession of their leasehold interest to Debtor
consistent with applicable California law.

     To the extent that Debtor sells any property identified in
Part 1 subject to a leasehold interest in which the creditor has
an allowed claim entitled to priority under section 507(a)(7),
Debtor shall have the option to: (a) transfer to the buyer at
close of escrow the full amount of the security deposit set forth
below in full satisfaction of the allowed claim of the creditor;
or (b) provide the buyer with a credit at close of escrow in the
aggregate amount of the security deposits set forth below in full
satisfaction of the allowed claim of the creditor.

 Name of Creditor                Property for                       Amount of
                                 Security Deposit                   Deposit
 Alexander Beuscher              Residential Lease for                 $ 1,895.00
 Scott Beuscher                  1702 Paru Street
                                 Alameda, California 94501
 Julia Mackenzie                 Residential Lease for                 $ 2,750.00
 Lauren Mackenzie                1702 Paru Street
 Tammy Le                        Alameda, California 94501
 Elliot Allan




      2 Debtor shall make these payments on the Effective Date.
                                                                                       Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                            (Version:   7/30/12)
September 2, 2021                     -7-




  Case: 20-50469            Doc# 231       Filed: 09/01/21     Entered: 09/01/21 16:07:09                 Page 10 of
                                                        26
Manolo Penaranda               Residential Lease for                $ 3,000.00
Erlina Penaranda               1702 Paru Street
Arnaldo Catolos                Alameda, California 94501
Tate Aaron Catolos


     Priority security deposit creditors may not take any
collection action against Debtor so long as Debtor is not in
material default under the Plan (defined in Part 6(c)). Priority
security deposit claimants are not entitled to vote on
confirmation of the Plan.

PART 4:   EXECUTORY CONTRACTS AND UNEXPIRED LEASES
(a) Executory Contracts/Unexpired Leases Assumed. Debtor assumes
the following executory contracts and/or unexpired leases upon
confirmation of this Plan and will perform all pre-confirmation
and post-confirmation obligations thereunder. Post-confirmation
obligations will be paid as they come due. Pre-confirmation
arrears will be paid in full on the Effective Date.

Name of Counter-Party                  Description of Contract/Lease
Alexander Beuscher                     Residential Lease for
Scott Beuscher                         1702 Paru Street
                                       Alameda, California 94501
Julia Mackenzie                        Residential Lease for
Lauren Mackenzie                       1702 Paru Street
Tammy Le                               Alameda, California 94501
Elliot Allan
Manolo Penaranda                       Residential Lease for
Erlina Penaranda                       1702 Paru Street
Arnaldo Catolos                        Alameda, California 94501
Tate Aaron Catolos


(b) Executory Contracts/Unexpired Leases Rejected. Debtor
rejects the following executory contracts and/or unexpired leases
and surrenders any interest in the affected property, and allows
the affected creditor to obtain possession and dispose of its
property, without further order of the court. Claims arising
from rejection of executory contracts have been included in Class
2(b) (general unsecured claims).

Name of Counter-Party                  Description of Contract/Lease
[None]

(c) Executory contracts and unexpired leases not specifically
assumed or rejected above will be deemed rejected.
                                                                                   Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                          (Version: 7/30/12)
September 2, 2021                    -8-




  Case: 20-50469        Doc# 231       Filed: 09/01/21     Entered: 09/01/21 16:07:09                 Page 11 of
                                                    26
PART 5: DISCHARGE AND OTHER EFFECTS OF CONFIRMATION
(a) Discharge. Debtor shall not receive a discharge of debts
until Debtor makes all payments due under the Plan or the court
grants a hardship discharge.

(b) Vesting of Property. On the Effective Date, all property of
the estate and interests of the Debtor will vest in the
bankruptcy estate pursuant free and clear of all claims and
interests except as provided in this Plan, subject to revesting
upon conversion to Chapter 7 as provided in Part 6(f) below.

(c) Plan Creates New Obligations. Except as provided in
Part 6(d) and (e), the obligations to creditors that Debtor
undertakes in the confirmed Plan replace those obligations to
creditors that existed prior to the Effective Date of the Plan.
Debtor’s obligations under the confirmed Plan constitute binding
contractual promises that, if not satisfied through performance
of the Plan, create a basis for an action for breach of contract
under California law. To the extent a creditor retains a lien
under the Plan, that creditor retains all rights provided by such
lien under applicable non-Bankruptcy law.

PART 6: REMEDIES IF DEBTOR DEFAULTS IN PERFORMING THE PLAN
(a) Creditor Action Restrained. The confirmed Plan is binding
on every creditor whose claims are provided for in the Plan.
Therefore, even though the automatic stay terminates on the
Effective Date with respect to secured claims, no creditor may
take any action to enforce either the pre-confirmation obligation
or the obligation due under the Plan, so long as Debtor is not in
material default under the Plan, except as provided in Part 6(e)
below.

(b) Obligations to Each Class Separate. Debtor’s obligations
under the Plan are separate with respect to each class of
creditors. Default in performance of an obligation due to
members of one class shall not by itself constitute a default
with respect to members of other classes. For purposes of this
Part 6, the holders of all administrative claims shall be
considered to be a single class, the holders of all priority
claims shall be considered to be a single class, and each non-
debtor party to an assumed executory contract or lease shall be
considered to be a separate class.

(c) Material Default Defined. If Debtor fails to make any
payment, or to perform any other obligation required under the
Plan, for more than 10 days after the time specified in the Plan
for such payment or other performance, any member of a class
                                                                               Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                      (Version: 7/30/12)
September 2, 2021                    -9-




  Case: 20-50469        Doc# 231       Filed: 09/01/21   Entered: 09/01/21 16:07:09               Page 12 of
                                                    26
affected by the default may serve upon Debtor and Debtor’s
attorney (if any) a written notice of Debtor’s default. If
Debtor fails within 30 days after the date of service of the
notice of default either: (i) to cure the default; (ii) to obtain
from the court an extension of time to cure the default; or (iii)
to obtain from the court a determination that no default
occurred, then Debtor is in Material Default under the Plan to
all the members of the affected class.

(d) Remedies Upon Material Default. Upon Material Default, any
member of a class affected by the default: (i) may file and serve
a motion to dismiss the case or to convert the case to Chapter 7;
or (ii) without further order of the court has relief from stay
to the extent necessary, and may pursue its lawful remedies to
enforce and collect Debtor’s pre-confirmation obligations.

(e) Claims not Affected by Plan. Upon confirmation of the Plan,
and subject to Part 5(c), any creditor whose claims are left
unimpaired under the Plan may, notwithstanding paragraphs (a),
(b), (c), and (d) above, immediately exercise all of its
contractual, legal, and equitable rights, except rights based on
default of the type that need not be cured under section
1124(2)(A) and (D).

(f) Effect of Conversion to Chapter 7. If the case is at any
time converted to one under Chapter 7, property of the Debtor
shall vest in the Chapter 7 bankruptcy estate to the same extent
provided for in section 348(f) of the Bankruptcy Code upon the
conversion of a case from Chapter 13 to Chapter 7.

(g) Retention of Jurisdiction. The bankruptcy court may
exercise jurisdiction over proceedings concerning: (i) whether
Debtor is in Material Default of any Plan obligation; (ii)
whether the time for performing any Plan obligation should be
extended; (iii) adversary proceedings and contested matters
pending as of the Effective Date or specifically contemplated in
this Plan to be filed in this court (see Part 7(f)); (iv) whether
the case should be dismissed or converted to one under Chapter 7;
(v) any objections to claims; (vi) compromises of controversies
under Fed. R. Bankr. Pro. 9019; (vii) compensation of
professionals; and (viii) other questions regarding the
interpretation and enforcement of the Plan.

PART 7: GENERAL PROVISIONS
(a) Effective Date of Plan. The Effective Date of the Plan is
the fifteenth day following the date of the entry of the order of
confirmation, if no notice of appeal from that order has been
                                                                               Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                      (Version: 7/30/12)
September 2, 2021                    -10-




  Case: 20-50469        Doc# 231       Filed: 09/01/21   Entered: 09/01/21 16:07:09               Page 13 of
                                                    26
filed. If a notice of appeal has been filed, Debtor may waive
the finality requirement and put the Plan into effect, unless the
order confirming the Plan has been stayed. If a stay of the
confirmation order has been issued, the Effective Date will be
the first day after that date on which no stay of the
confirmation order is in effect, provided that the confirmation
order has not been vacated.

(b) Disputed Claim Reserve. Debtor will create a reserve for
disputed claims. Each time Debtor makes a distribution to the
holders of allowed claims, Debtor will place into a reserve the
amount that would have been distributed to the holders of
disputed claims if such claims had been allowed in the full
amount claimed. If a disputed claim becomes an allowed claim,
Debtor shall immediately distribute to the claimant from the
reserve an amount equal to all distributions due to date under
the plan calculated using the amount of the allowed claim. Any
funds no longer needed in reserve shall be distributed pro-rata
among allowed claims in this class.

(c) Cramdown. Pursuant to section 1129(b) of the Bankruptcy
Code, the Plan Proponent reserves the right to seek confirmation
of the Plan despite the rejection of the Plan by one or more
classes of creditors.

(d) Severability. If any provision in the Plan is determined to
be unenforceable, the determination will in no way limit or
affect the enforceability and operative effect of any other
provision of the Plan.

(e) Governing Law. Except to the extent a federal rule of
decision or procedure applies, the laws of the State of
California govern the Plan.

(f)   Lawsuits.

     The Plan Proponent believes that causes of action for
fraudulent transfers, voidable preferences, or other claims for
relief exist against the following parties:
      Party         Creditor      Nature of   Amount of    Will Debtor
                       Y/N          Claim       Claim       Prosecute
                                                             Action?
                                                               Y/N
[NONE]
          Debtor shall have the right, post-confirmation, to
pursue any and all causes of action, whether or not set forth in
                                                                                Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                       (Version: 7/30/12)
September 2, 2021                    -11-




  Case: 20-50469        Doc# 231       Filed: 09/01/21    Entered: 09/01/21 16:07:09               Page 14 of
                                                    26
Section 7(f) of the Plan or otherwise listed in any of the
bankruptcy schedules filed by Debtor in this case.

(g) Notices. Any notice to Debtor or the Plan Proponent shall
be in writing, and will be deemed to have been given three days
after the date sent by first-class mail, postage prepaid and
addressed as follows:

     Debtor                                 Debtor’s Counsel
     Mordechai Koka                         The Fuller Law Firm, P.C.
     858 Acalanes Road                      Attn: Lars T. Fuller, Esq.
     Lafayette, CA 94549                    60 N. Keeble Avenue
                                            San Jose, CA 95126
                                            lars@fullerlawfirm.net

     Plan Proponent                         Plan Proponent’s Counsel
     Dale Gardner                           Meyer Law Group, LLP
     Melissa Gardner                        Attn: Brent D. Meyer, Esq.
     442 Fulton Court                       268 Bush Street #3639
     San Jose, CA 95051                     San Francisco, CA 94104
                                            brent@meyerllp.com

(h) Post-Confirmation United States Trustee Fees. Following
confirmation, Debtor shall continue to pay quarterly fees to the
United States Trustee to the extent, and in the amounts, required
by 28 U.S.C. § 1930(a)(6). So long as Debtor is required to make
these payments, the Debtor shall file with the court quarterly
reports in the form specified by the United States Trustee for
that purpose.

(i) Deadline for § 1111(b) Election. Creditors with an allowed
secured claim can make a timely election under section 1111(b) no
later than 14 days before the first date set for the hearing on
confirmation of the Plan.

(j) Cash Collateral Vests in Debtor. On the Effective Date, all
cash collateral generated since the Petition Date (March 10,
2020) from use of property set forth in Part 1 of the Plan and in
the possession, custody, or control of Debtor, shall vest in
Debtor free and clear of all liens, claims, interests, and
encumbrances.

(k) Returned Payments. After the date of confirmation of the
Plan, all funds disbursed Debtor that are returned or otherwise
not duly negotiated by the claimant (e.g., because the claimant
could not be located or refused to accept the funds) and are not
claimed within 90 days after the initial disbursement, shall be
                                                                                  Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                         (Version: 7/30/12)
September 2, 2021                    -12-




  Case: 20-50469        Doc# 231       Filed: 09/01/21     Entered: 09/01/21 16:07:09                Page 15 of
                                                    26
retained by Debtor. Unless and until the claimant provides
written notice to Debtor at the address set forth in Section 7(g)
of the Plan, Debtor shall have no further obligation to make any
additional distributions to the claimant pursuant to the Plan.


Dated: September 2, 2021                     /s/ MORDECHAI KOKA                   Deleted: July 20
                                            Mordechai Koka, Debtor                Deleted: !




Dated: September 2, 2021                     /s/ LARS T. FULLER                   Deleted: July 20
                                            Attorney for Plan Proponent           Deleted: !
                                            Mordechai Koka


Dated: September 2, 2021                     /s/ BRENT D. MEYER                   Deleted: July 20
                                            Attorney for Plan Proponent           Deleted: !
                                            Dale and Melissa Gardner




                                                                                  Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                         (Version: 7/30/12)
September 2, 2021                    -13-




  Case: 20-50469        Doc# 231       Filed: 09/01/21     Entered: 09/01/21 16:07:09                Page 16 of
                                                    26
Attorney Certification

     I, Lars T. Fuller and Brent D. Meyer, are legal counsel for
the respective Plan Proponent in the above-captioned case and
hereby certify the following: (i) the foregoing plan is a true
and correct copy of the Individual Chapter 11 Combined Plan and
Disclosure Statement promulgated by the Northern District of
California, San Francisco Division, on July 30, 2012 (the
“Standard-Form Plan”); and (ii) except as specified below, there
have been no alterations or modifications to any provision of the
Standard-Form Plan.

     The following provisions of the Standard-Form Plan have been
altered or otherwise modified.

        •   Exhibit A filed concurrently herewith is a redline copy
            identifying all alternations and modifications to any
            provision of the Standard-Form Plan.

     I declare that the foregoing is true and correct.            Executed
this 20th day of July, 2021.


Dated: September 2, 2021                     /s/ LARS T. FULLER                   Deleted: July 20
                                            Attorney for Plan Proponent           Deleted:
                                            Mordechai Koka


Dated: September 2, 2021                     /s/ BRENT D. MEYER                   Deleted: July 20
                                            Attorney for Plan Proponent           Deleted: !
                                            Dale and Melissa Gardner




                                                                                  Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                         (Version: 7/30/12)
September 2, 2021                    -14-




  Case: 20-50469        Doc# 231       Filed: 09/01/21     Entered: 09/01/21 16:07:09                Page 17 of
                                                    26
Exhibit 1 - Events That Led To Bankruptcy

     Pursuant to the Status Conference Statement filed by Debtor
on April 27, 2020, “[t]his case was commenced with the filing of
a petition under Chapter 11 on March 10, 2020” and “[t]he Debtor
filed the instant case to stop the non-judicial foreclosure of
his real property located at 858 Acalanes Road, Lafayette, CA
94549. See Dkt. No. 39.

     As many of the creditors of this case are well aware, Debtor
was the sole shareholder of Green Bay Builders, Inc. (“GBBI”),
which operated a business as a general contraction under
California Contractors State License Board (“CSLB”) License No.
1015144. Though Debtor represents that he holds a general
contractor license, rather than use his license, he utilized the
license of another general contractor (as RMO) to conduct
business.

     As a result of at least two complaints filed against GBBI
and Debtor for its unlawful business practices, on August 19,
2020, CSLB issued a citation against GBBI for: (1) violation of
California Business & Professions Code § 7159 and issued a civil
penalty of $500 for this violation; (2) violation of California
Business & Professions Code § 7159.5 and issued a civil penalty
of $750 for this violation; and (3) violation of California
Business & Professions Code § 7161(b) and issued a civil penalty
of $750 for this violation. See CSLB Citation No. 2 2020 1159
(the “CSLB Citation”). Debtor has remitted payment in full to
the CSLB for each of these fines.

     Further, on April 1, 2021, the Office of the District
Attorney for the County of Santa Clara issued an arrest warrant
of Debtor based on the investigation conducted by the CSLB. In
particular, the pending charges against Debtor are: (1) violation
of California Insurance Code § 11880(a) for willfully
misrepresenting facts to obtain state compensation insurance
fund; (2) violation of California Penal Code § 484(b) for
unlawful diversion of funds; (3) violation of California Business
& Professions Code § 7159.5(a)(5) for accepting payment exceeding
work performed; and (4) violation of California Business &
Professions Code § 7159.3(a)(3) for receiving an excessive down
payment. See Case No. RF-2010-28024 (the “Criminal Case”).

     Debtor does not believe the CSLB Citation or the Criminal
Case will have any material impact on his ability to perform each
of those obligations and duties required by the Plan.

                                                                                Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                       (Version: 7/30/12)
September 2, 2021                    -15-




  Case: 20-50469        Doc# 231       Filed: 09/01/21   Entered: 09/01/21 16:07:09                Page 18 of
                                                    26
Exhibit 2 - What Creditors Would Receive if the Case Were
Converted to a Chapter 7

Real Property #1: 1702 Paru Street, Alameda, CA 94501
 Fair Market           Liens             Cost of        Estimated           Amt of              Net
    Value                                 Sale         Income Tax         Exemption          Proceeds

$ 1,750,000      1st   $ 824,544         $ 105,000      $   283,500   $           0.00   $383,956.00      Deleted: 650
                                                                                                          Deleted: 99
                 2nd   $ 153,000
                                                                                                          Deleted: .00
                                                                                                          Deleted: 250
Real Property #2: 858 Acalanes Road, Lafayette, CA, 94549
                                                                                                          Deleted: 000
 Fair Market             Liens            Cost of       Estimated           Amt of              Net       Deleted: 323,456.00
    Value                                  Sale        Income Tax         Exemption          Proceeds
                                                                                                          Formatted Table
$ 1,621,500      1st   $ 1,054,146        $ 97,290      $   140,702   $75,000.00         $254,362.00      Deleted: 500
                                                                                                          Deleted: 000

Real Property #3: 3190 Vichy Avenue, Napa, CA 94558*                                                      Deleted: 965,096
                                                                                                          Deleted: 90
 Fair Market           Liens             Cost of        Estimated           Amt of              Net
    Value                                 Sale         Income Tax         Exemption          Proceeds     Deleted: 000
                                                                                                          Deleted: .00
$      -         1st     -           $     -           $ 26,023.95    $       -          $172,478.36      Deleted: 00
                                                                                                          Deleted: 000
       * The Vichy Property sold on August 24, 2020, and the Net Proceeds represent the amount            Deleted: 269,904.00
       deposited in the IOLTA Trust Account for Farsad Law Office, P.C. at close of escrow, less
       the estimated capital gains tax of $26,023.95.


Personal Property:
           Description               Liquidation        Secured         Amt of                  Net
                                        Value            Claim        Exemption              Proceeds
Cash                                 $ 11,198.00        $     0.00    $           0.00   $ 11,198.00
Automobile #1                        $ 17,000.00        $     0.00    $    3,325.00      $ 13,675.00
Automobile #2                        $    3,000.00      $     0.00    $           0.00   $    3,000.00
Automobile #3                        $    3,000.00      $     0.00    $           0.00   $    3,000.00
Household Furnishings                $    5,300.00      $     0.00    $    5,300.00      $        0.00
Jewelry                              $         0.00     $     0.00    $           0.00   $        0.00
Stocks / Investments                 $         0.00     $     0.00    $           0.00   $        0.00
Other Personal Property              $    2,850.00      $     0.00    $           0.00   $    2,850.00
TOTAL                                                                                    $ 33,723.00


Net Proceeds of Real Property and Personal Property                                      $844,519.36      Deleted: 799,561.36

Recovery from Preferences / Fraudulent Conveyances                            [ADD]      $        0.00
Chapter 7 Administrative Claims                                       [SUBTRACT]         $        0.00

                                                                                                          Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                                                 (Version: 7/30/12)
September 2, 2021                    -16-




    Case: 20-50469               Doc# 231             Filed: 09/01/21             Entered: 09/01/21 16:07:09                 Page 19 of
                                                                   26
 Chapter 11 Administrative Claims                                   [SUBTRACT]      $ 69,717.00
 Priority Claims                                                    [SUBTRACT]      $   3,268.00
 Chapter 7 Trustee Fees                                             [SUBTRACT]      $123,157.00      Deleted: 126

 Chapter 7 Trustee’s Professionals                                  [SUBTRACT]      $155,000.00      Deleted: 705

 NET FUNDS AVAILABLE FOR DISTRIBUTION TO UNSECURED CREDITORS                        $493,377.36      Deleted: 444,871.36


 Estimated Amount of Unsecured Claims                                               $ 1,567,572
 Percent Distribution to Unsecured Creditors Under Proposed Plan                         44.49%*     Deleted: 40

 Percent Distribution to Unsecured Creditors Under Liquidation                           31.47%^     Deleted: 66
                                                                                                     Deleted: 28
        * The estimated dividend to general unsecured creditors is based on an anticipated sale      Deleted: 38
price of $1,750,000 for the Paru Property, and to the extent that the property is sold in excess
of this amount, then the actual dividend that general unsecured creditors in Class 2(B) will         Deleted: 650
receive under this Plan may be greater than the estimated dividend (44.49%) set forth in this        Deleted: 40
analysis.
                                                                                                     Deleted: 66
        ^ At the time of drafting this Plan, the actual amount of taxes due and owing to the
Internal Revenue Service and the Franchise Tax Board resultant from the sale of estate property,
and in particular, the Paru Property, the Acalanes Property, and the Vichy Property is unknown.
As such, the actual dividend that general unsecured creditors would receive under a liquidation in
Chapter 7 may be lower than the estimated dividend (31.47%) set forth in the analysis, which also    Deleted: 28.38
could affect the actual dividend that general unsecured creditors in Class 2(b) will receive under
this Plan.




                                                                                                     Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                                            (Version: 7/30/12)
September 2, 2021                    -17-




   Case: 20-50469              Doc# 231          Filed: 09/01/21            Entered: 09/01/21 16:07:09                  Page 20 of
                                                              26
Exhibit 3 - Monthly Income and Expenses
(Prior to Sale of 1702 Paru Street, Alameda, California 94501)

Income                                                                  Amount
Gross Employment Income                                             $15,000.00
Gross Business Income                                               $       0.00
Positive Cash Flow on Investment Property (Exhibit 5, Line A)       $11,145.00
A. Total Monthly Income                                             $26,145.00


Expenses                                                                Amount
Includes Plan Payments on Secured Claims for Residence and Car
Payroll Taxes and Related Withholdings                              $ 3,000.00
Retirement Contributions (401k, IRA, PSP)                           $       0.00

Shelter Expenses (rent/mortgage, insurance, taxes, utilities)       $     704.00
(Total Arrearages on Principal Residence are UNKNOWN)
Household Expenses (food)                                           $     700.00

Transportation Expenses (car payments, insurance, fuel)             $     924.00
Personal Expenses (e.g. recreation, clothing, laundry, medical)     $     500.00
Rental Expenses and Maintenance                                     $ 1,000.00
Other Expenses                                                      $      59.00
Negative Cash Flow on Investment Property (Exhibit 5, Line B)       $       0.00
B. Total Monthly Expenses                                           $ 6,887.00


C. Disposable Income (Line A - Line B)                              $ 19,258.00


Plan Payments                                                           Amount
Plan Payments Not Included in Calculating Disposable Income
Class 1(A) (Deutsche Bank)                                          $ 4,662.02

Class 1(B) (Citibank West, FSB)                                     $       0.00
Class 1(C) (HSBC Bank, N.A)                                         $ 5,238.29
D. Total Plan Payments                                              $ 9,900.31


E. Plan Feasibility (Line C - Line D)                               $ 9,357.69
(Not feasible if less than zero)




                                                                                      Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
September 2, 2021                    -18-




  Case: 20-50469          Doc# 231       Filed: 09/01/21      Entered: 09/01/21 16:07:09                 Page 21 of
                                                      26
Exhibit 3 - Monthly Income and Expenses
(After Sale of 1702 Paru Street, Alameda, California 94501)

Income                                                                  Amount
Gross Employment Income                                             $15,000.00
Gross Business Income                                               $       0.00
Positive Cash Flow on Investment Property (Exhibit 5, Line A)       $ 3,500.00
A. Total Monthly Income                                             $18,500.00


Expenses                                                                Amount
Includes Plan Payments on Secured Claims for Residence and Car
Payroll Taxes and Related Withholdings                              $ 3,000.00
Retirement Contributions (401k, IRA, PSP)                           $       0.00

Shelter Expenses (rent/mortgage, insurance, taxes, utilities)       $     704.00
(Total Arrearages on Principal Residence are UNKNOWN)
Household Expenses (food)                                           $     700.00

Transportation Expenses (car payments, insurance, fuel)             $     924.00
Personal Expenses (e.g. recreation, clothing, laundry, medical)     $     500.00
Rental Expenses and Maintenance                                     $       0.00
Second Mortgage of Acalanes Property                                $ 5,400.15
Other Expenses                                                      $      59.00
Negative Cash Flow on Investment Property (Exhibit 5, Line B)       $       0.00
B. Total Monthly Expenses                                           $11,287.15


C. Disposable Income (Line A - Line B)                              $ 7,212.85


Plan Payments                                                           Amount
Plan Payments Not Included in Calculating Disposable Income
Class 1(C) (HSBC Bank, N.A)                                         $ 5,238.29
D. Total Plan Payments                                              $ 5,238.29


E. Plan Feasibility (Line C - Line D)                               $ 1,974.56
(Not feasible if less than zero)




                                                                                      Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
September 2, 2021                    -19-




  Case: 20-50469          Doc# 231       Filed: 09/01/21      Entered: 09/01/21 16:07:09                 Page 22 of
                                                      26
Exhibit 4 - Effective Date Feasibility

Can the Debtor Make the Effective Day Payments?
                                                        Amount           Amount
A. Projected Total Cash on Hand on Effective Date                    $106,090.00
   Payments on Effective Date
     Administrative Expense Claims                  $ 69,717.00
     Priority Claims                                $   3,268.05
     Small Claims (Class 2(a)                       $   5,592.51
     Unsecured Claims (Class 2(b))                  $ 26,862.44
     U.S. Trustee Fees                              $     650.00
B. Total Payments on Effective Date                                  $ 79,227.56

C. Net Cash on Effective Date (Line A - Line B)                      $        0.00
(Not feasible if less than zero)




                                                                                      Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                             (Version: 7/30/12)
September 2, 2021                    -20-




  Case: 20-50469         Doc# 231      Filed: 09/01/21      Entered: 09/01/21 16:07:09                   Page 23 of
                                                    26
Exhibit 5 - Investment Property Analysis


Properties with Positive Monthly Cash-Flow:
Real Property #1 Income: 1702 Paru Street, Alameda, CA 94501
     Rental         Mortgage          Insurance        Property          Other        Net Income
     Income                                              Taxes         Expenses

 $    7,645.00    1st   N/A*      $      N/A*      $      N/A*     $      N/A*        $ 7,645.00

       * The expenses for the Paru Property are included in the expenses set forth in Exhibit 4
above. Further, pursuant to Part 1 of the Plan, Debtor will sell this property for the benefit of
creditors, and as such, it not anticipated that rental income generated by this property will have
any material impact on distributions to creditors under this Plan.


Real Property #2 Income: 858 Acalanes Road, Lafayette, CA, 94549
     Rental         Mortgage          Insurance        Property          Other        Net Income
     Income                                              Taxes         Expenses

 $    3,500.00    1st   N/A^      $      N/A^      $      N/A^     $      N/A^        $ 3,500.00

       ^ Debtor resides in the Acalanes Property and all corresponding expenses are included in
the expenses set forth in Exhibit 3 above.


 A. Total Positive Cash Flow                                                          $11,145.00



Properties with Negative Monthly Cash-Flow:

 B. Total Negative Cash Flow                                                           $      0.00




                                                                                                       Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                                              (Version: 7/30/12)
September 2, 2021                    -21-




     Case: 20-50469            Doc# 231           Filed: 09/01/21           Entered: 09/01/21 16:07:09                    Page 24 of
                                                               26
Exhibit 6 – Additional Plan Provisions

PART 8.    MEANS OF EXECUTION OF PLAN

(a) Transfer Net Proceed of Sale from Vichy Property.
Immediately after entry of an order confirming the Plan, Farsad
Law Offices P.C. shall turn over to The Fuller Law Firm, P.C.
all funds (approximately $99,732.31) held in its IOLTA attorney-
client trust account from the sale of real property commonly
known as 3190 Vichy Avenue, Napa, California 94558 as authorized
by Paragraph (15) of the Order Authorizing Sale of Real Property
[Dkt. No. 76], and The Fuller Law Firm, P.C. shall deposit these
funds in its IOLTA attorney-client trust account. The Fuller Law
Firm P.C. shall hold these funds in trust for the benefit of
creditors provided for by the terms of the Plan.

(b) Deposit of Net Proceeds of Sale from the Paru Property.
All net proceeds of sale from real property commonly known as
1702 Paru Street, Alameda, California 94501 shall be deposited
directly into the IOLTA attorney-client trust account for the
Fuller Law Firm, P.C. and shall not be transferred directly to
Debtor or deposited into any account maintained by Debtor. The
Fuller Law Firm P.C. shall hold these funds in trust for the
benefit of creditors provided for by the terms of the Plan.

(c) The Fuller Law Firm P.C. as Sole Disbursing Agent. The
Fuller Law Firm P.C. shall act as the sole disbursing agent for
purposes of remitting all payments due and owing to creditors
provided for by the terms and conditions of the Plan.

(d) Payment of Class 2(B) Claims. The Fuller Law Firm P.C.
shall make pro-rata distributions to creditors in Class 2(B)
based on the allowed amount of their claim as follows:

     (i)   Effective Date Payment. On the Effective Date, The
           Fuller Law Firm P.C. shall disburse to each creditor in
           Class 2(B) a single pro-rata distribution based on the
           allowed amount of their claim the remaining balance of
           the net proceeds of sale from real property commonly
           known as 3190 Vichey Avenue, Napa, California 94558
           after payment of the claims provided for in Class 2(a),
           Part 3(a), Part 3(b), and Part 3(c) of the Plan
           (estimated at $26,862.44).

     (ii) Sale of Paru Property. Within thirty (30) days after
          receipt of the net proceeds of sale from real property
          commonly known as 1702 Paru Street, Alameda, California
                                                                                Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                       (Version: 7/30/12)
September 2, 2021                    -22-




  Case: 20-50469        Doc# 231       Filed: 09/01/21   Entered: 09/01/21 16:07:09                Page 25 of
                                                    26
           94501 (estimated at $ 667,456), The Fuller Law Firm P.C.             Deleted: 573,456
           shall disburse to each creditor in Class 2(B) a single
           pro-rata distribution based on the allowed amount of
           their claim.

(e) Withdrawal of Homestead Exemption. Within seven (7) after
entry of an order confirming the Plan, the Dale and Melissa
Gardner shall withdraw in its entirety their Objection to
Debtor’s Claim of Homestead Exemption, and in the Alternative,
Motion to Transfer Venue to Oakland Division [Dkt. No. 145].

(f) Capital Gains Taxes. Debtor shall be solely responsible for
any and all post-petition tax obligations, including but not
limited to, capital gains taxes due and owing to the Internal
Revenue Service (IRS) and California Franchise Tax Board (FTB)
resultant from the sale of any real property and personal
property after the petition date (March 10, 2020).

     For clarification and avoidance of all doubt, Debtor shall
not reduce or otherwise deduct any taxes due and owing to any
applicable taxing authority (including capital gains) incurred
from the sale of 3190 Vichy Avenue, Napa, California 94558 or
1702 Paru Street, Alameda, California 94501 in calculating the
net proceeds of sale that shall be remitted to creditors provided
for in Class 2(B) of the Plan.

(g) Encumbrances on Lafayette Property. Except to obtain a
loan in an amount sufficient to satisfy the full amount of the
arrearage claim (approximately $428,325.78) provided for in Class
1(C) of the Plan, until entry of discharge, Debtor shall not
sell, transfer, lease, or otherwise encumber real property
commonly known as 858 Acalanes Road, Lafayette, California 94549
without obtaining: (i) written approval from Dale and Melissa
Gardner; and (ii) entry of an order from the court approving the
proposed transaction.




                                                                                Deleted: July 20
Individual Chapter 11
Combined Plan & Disclosure Statement                       (Version: 7/30/12)
September 2, 2021                    -23-




  Case: 20-50469        Doc# 231       Filed: 09/01/21   Entered: 09/01/21 16:07:09                Page 26 of
                                                    26
